Name: Council Regulation (EEC) No 2845/77 of 19 December 1977 amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis; NA
 Date Published: nan

 22. 12. 77 Official Journal of the European Communities No L 329/3 COUNCIL REGULATION (EEC) No 2845/77 of 19 December 1977 amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between Member States THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 1 ), Whereas, with effect from 1 January 1977, the external trade statistics of the Community and statis ­ tics of trade between Member States are produced in European units of account (EUA) as defined by Commission Decision No 3289/75/ECSC of 18 December 1975 on the definition and conversion of the unit of account to be used in Decisions, recom ­ mendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community (2 ) ; Article 1 1 . The text of Article 24 of Regulation (EEC) No 1736/75 shall be replaced as follows : 'Article 24 1 . The statistical threshold shall be the limit, expressed in net weight and in value, below which no figures are compiled. 2. The statistical threshold may not exceed 1 000 kg regardless of the statistical value of the goods or 300 European units of account regardless of the net weight of the goods. Each Member State shall inform the Commission of the statistical threshold which it has adopted. 3 . Such measures as may be required for purposes of changing the amount in European units of account fixed by paragraph 2, or of applying th^t paragraph, or of standardizing the statistical threshold shall be adopted in accordance with Article 41 . 4 . The European unit of account (EUA) is that defined by Commission Decision No 3289/75/ ECSC of 18 December 1975 on the definition and conversion of the unit of account to be used in Decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Commu ­ nity (').' 2 . At the bottom of the page of Article 24 of Regu ­ lation (EEC) No 1736/75 the following reference shall be inserted : '(') OJ No L 327, 19 . 12 . 1975, p. 4.' Whereas, since the adoption of Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (3), prices have deve ­ loped in such a way that it is necessary to raise the statistical threshold from 250 to 300 EUA in order to enable the Member States to discontinue the statistical recording of consignments of minor or trifling impor ­ tance if they wish to make use of this option for reasons of economy ; Whereas the present situation as regards exchange rates has resulted in the statistical threshold , as expressed in European units of account, being adjusted at shorter intervals than originally planned ; whereas the system can be simplified , as is required by the circumstances, by the inclusion of a provision for the statistical threshold to be adjusted under the procedure set out in Article 41 of Regulation (EEC) No 1736/75, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No C 299 , 12 . 12 . 1977 , p. 54. (2 ) OJ No L 327, 19 . 12 . 1975, p. 4 . (3 ) OJ No L 183 , 14 . 7 . 1975 , p. 3 . No L 329/4 Official Journal of the European Communities 22. 12. 77 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1977. For the Council The President H. SIMONET